Case: 1:16-cv-09489 Document #: 82 Filed: 01/09/19 Page 1 of 1 PagelD #:891

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SHERRY SALAMONE,

Plaintiff,
v5. ,

UPSTREAM INVESTMENT. PARTNERS, )
LLC,.a limited liability: company,

Defendant.
Case No, 16-cv-9489

 

UPSTREAM INVESTMENT PARTNERS, )

LLC, a limited liability company, Honorable Ronald. A. Guzman.

Counter-plaintiff,
is |

SHERRY SALAMONE,

Counter-defendant. )
STIPULATION TO DISMISS

All matters in dispute between the parties to the above-eniitled cause: having ‘been

satisfactorily compromised and settled, itis heteby stipulatéd and. agreed by and between said

 

parties, by their respective-atiormeys, that this cause may be'dismissed, without costs torany party.

Itis further stipulated and agreed that an. order’ of disirtissal puxsiant to the foregoing may

--be-entered:of record without further notice-to:any party, upon presentation of this stipulation.

y WESTMENT: PARTNERS,

  
  
 

  

SHERRY SALAMONE, Plaintiff oe REAM

_ an

 

Bomard Eg W. ciler, One of her atlomeys “Troy C.Owens ~
‘Mickey, Wilson, Weiler Renzi & OQweéns Law ELC.
Andersson; P.C. 7 9 Crystal Lake : Road, Suite 240

sot pronase nensnh rims pareem bn A HD

 

140 S. Municipal Dive’
Sugar ‘Grove, TL, 60554

       
 

fel: (6 . £0 ‘Email: troy@olirials. com.
Email: ‘blow@iiickeywilson: COM, :

area
